Citation Nr: 1209682	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability, including congestive heart failure.

2.  Entitlement to service connection for a cold injury to the feet.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for fallen arches with stiff toes.  

5.  Entitlement to service connection for skin disability manifested by discoloration and itching.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for Parkinson's disease.  

8.  Entitlement to service connection for Paget's disease and osteophytosis.  

9.  Entitlement to service connection for Alzheimer's disease.

10.  Entitlement to service connection for peripheral vascular disease.

11.  Entitlement to service connection for prostate cancer.  

12.  Entitlement to service connection for diabetic retinopathy.

13.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from VA prescription of Digoxin.  

14.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in April 2009.  The appellant is his widow and the substitute-claimant in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In April 2009, shortly after his representative filed a notice of disagreement, the Veteran died.  

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2002).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has proposed to amend its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.  See 76 Fed. Reg. 8666-74 (Feb. 15, 2011).  

In December 2010, a Decision Review Officer at the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

The appellant testified before the undersigned at a hearing held at the RO in December 2010.  

In the February 2012 Informal Hearing Presentation, the representative noted that in April 2009, the Veteran filed a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for aggravation of cardiac problems, due to the medication Digoxin, which was provided by the VA.  The representative noted that this issue was not adjudicated in the March 2009 decision or the October 2009 decision denying service connection for the cause of the Veteran's death.  The representative suggested that the claim may need to be remanded under Manlincon v. West, 12 Vet. App. 238 (1999). 

On review, it appears that a rating decision was not specifically furnished on this issue.  The claimant, however, is not prejudiced by any procedural error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In making this determination, the Board observes that entitlement to compensation under 38 U.S.C.A. § 1151 was addressed in the July 2010 statement of the case.  The appellant subsequently submitted a VA Form 9 and has had the opportunity to meaningfully participate in the adjudication of the claim, to include providing testimony and submitting additional evidence.  The claim was readjudicated in the January 2012 supplemental statement of the case.  The Board observes that this issue has been treated as if in appellate status and under the circumstances of this case, directing the RO to issue a rating decision at this point in the appeal process would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
In the February 2012 Informal Hearing Presentation, the representative also noted that the substantive appeal included the evaluation of the Veteran's service-connected lumbar spine disability and it appeared that the RO dropped this issue from the appeal when it certified the case.  On review, this issue was withdrawn at the December 2010 travel board hearing and this was noted in the Board's July 2011 remand.  The Board observes that an appeal may be withdrawn on the record at a hearing.  See 38 C.F.R. § 20.204(b) (2011).  Accordingly, this issue is not for consideration by the Board.  

In July 2011, the Board remanded the issues for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes there was a typographical error in the previous remand whereby issue number 12 was identified as service connection for diabetic neuropathy and should have been characterized as service connection for diabetic retinopathy.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Board remanded the appeal for additional development.  Specifically, the RO/AMC was to contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include the Baptist Medical Center and physicians (Drs. Glover, Kennedy, and Svoboda) listed on the March 2009 VA Form 21-4142, Authorization for Release of Information.  With any necessary authorizations from the appellant, the RO/AMC was to attempt to obtain the identified records.  

The AMC subsequently sent the appellant a letter asking her to identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include the Baptist Medical Center and the previously referenced physicians.  She was asked to complete and return the enclosed authorizations.  

The appellant submitted a statement dated July 31, 2011, wherein she indicated that she signed releases for the records but that she had gotten the information and was also adding more evidence.  Authorizations for Drs. Glover, Kennedy and Svoboda, as well as additional records were received at the AMC on August 18, 2011.  

In an undated letter, the AMC advised the claimant that they were unable to obtain the Veteran's private treatment records.  

In an August 2011 statement, the appellant stated that the medical records were mailed on August 8, 2011 and that she would mail them again.  The appellant provided another signed VA Form 21-4142; however, she did not appropriately complete the form.  That is, she did not identify a provider, address, or dates of treatment.  

On August 31, 2011, the AMC received a bound packet of material from the claimant, to include medical records.  

In the February 2012 Informal Hearing Presentation, the representative noted that the appellant submitted new authorizations for release of private records but that there was no indication in the claims file that the AMC used the authorizations to contact the physicians.  The representative requested a remand as the RO never acted on the authorizations provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In reviewing this case, it is unclear whether complete medical records have been received.  The Board acknowledges the statement from the appellant that she was providing the records; however, she clearly submitted authorizations which were not acted upon by the AMC.  The Board sincerely regrets any additional delay, but considering the representative's specific request for a remand pursuant to Stegall, as well as VA's duty to assist, another remand is required.  See 38 C.F.R. § 3.159(c)(1) (2011).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the appellant and specifically request that she complete new authorizations for the following providers: Baptist Medical Center, Dr. Glover, Dr. Kennedy, and Dr. Svoboda.  Separate authorizations should be submitted for each provider and should contain the complete mailing address and dates of treatment.  

2.  If properly completed authorizations are received, the RO/AMC must request identified records.  Reasonable efforts to obtain these records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  All efforts to obtain identified records must be documented and any records obtained must be associated with the claims file.  If VA attempts to obtain records which are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Upon completion of the above requested development, and any additional development deemed appropriate, the RO/AMC must readjudicate the appeal issues.  All applicable, laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



